Per Curiam.
Relator is the owner of lands in the city of Yentnor. There is a cottage upon the lands and the lands are subject to certain building restrictions or restrictive covenants.
Eelator applied to the building inspector for a permit to make certain alterations to the dwelling-house.
The permit was refused upon the ground that the changes and alterations contemplated would be in violation of the restrictive covenants against the lands. The present rule to show cause was then applied for and allowed.
The existence of these covenants and their probable violations are a matter of no concern to the building inspector and form no legal basis for his refusal to issue the permit applied for. Pumo v. Fort Lee, 4 N. J. Mis. R. 663.
A peremptory writ of mandamus as prayed for will issue.